64 N.Y.2d 822 (1985)
In the Matter of the Arbitration between Board of Education, Florida Union Free School District, Respondent, and Florida Teachers Association et al., Appellants.
Court of Appeals of the State of New York.
Decided February 7, 1985.
Joel H. Golovensky and Joann M. Calderone for appellants.
Elizabeth A. Truly for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (104 AD2d 411).